Whitfield, C. J.,
delivered the opinion of the court.
In section 446S of the Code of 1906 the duties of a member of the board of supervisors under the contract system, which was in force in this case, are set out as follows: “He shall inspect each section of the road as subdivided, together with all bridges in said section, and carefully note the character and amount of work needed on same, and all else necessary to make a good and acceptable highway, and then prepare detailed plans and specifications for the working of same by contract filed for record with the clerk of the board of supervisors,” so that the board may take action thereon.
We think the extent of his duty as marked out by this section is to inspect the road and the bridges and report to the board of supervisors what improvements are necessary in his judgment to make the highways in his district “good and acceptable.” He does not have the duty charged upon him of actually repairing the highways. That is for the board as a board to provide for. He does not stand in the attitude of a road overseer under the old law. The road overseer did have the duty of actually repairing the road, and he was furnished means with which to make such repairs. The duties of a supervisor, when he acts, *627as road commissioner, as he did here under an order of the • board, are merely incidental to his duties as supervisor. It would be a dangerous public policy to establish that an individual member of the board of supervisors, charged only with these duties, and not standing in the situation of a road overseer, could be held personally liable for damages by reason of the bad condition of the road or bridge to an individual suing in tort for such damages. The chief argument made by the learned counsel for appellant is that such individual member of the board does stand exactly in the situation of a road overseer. We cannot assent to this.
We think, therefore, that the action of the court below was correct, and the judgment is affirmed.